Exhibit Kinross announces friendly combination with Aurelian Aurelian shareholders receive 63% premium Kinross to acquire major growth asset Kinross committed to continue responsible development in Ecuador Toronto, Ontario, July 24, 2008 – Kinross Gold Corporation (TSX:K; NYSE:KGC) and Aurelian Resources Inc. (TSX:ARU) announced today that their respective Boards of Directors have approved a business combination by way of a friendly offer by Kinross to acquire 100% of the outstanding common shares of Aurelian, and that they have signed a Support Agreement pursuant to which Aurelian’s Board of Directors has unanimously agreed to support the Kinross offer.The total value of the offer is approximately $1.2 billion. Highlights of the Transaction § For each Aurelian common share, Kinross will offer 0.317 of a Kinross common share, plus 0.1429 of a warrant, with each warrant entitling the holder to acquire one Kinross common share. The Kinross warrants have an exercise price of $32.00 per Kinross common share and will expire five years after the date on which Kinross first pays for Aurelian common shares tendered to the offer. Kinross expects to issue approximately 47 million common shares pursuant to the transaction (assuming exercise of all in-the-money Aurelian options and excluding any shares issuable upon exercise of the Kinross warrants), representing approximately 8% of Kinross’ current outstanding common shares. § Based on the preceding 20-day volume-weighted average price of Kinross’ common shares on the TSX (and assuming a value of $0.92 per fractional warrant), the value of the offer is $8.20 per Aurelian common share, which represents a premium of approximately 63% over the preceding 20-day volume-weighted average price of Aurelian common shares. § The Board of Directors of Aurelian, after receiving the recommendation of a special committee of independent directors created by Aurelian to oversee the transaction process, has unanimously determined that the Kinross offer is in the best interests of Aurelian’s shareholders, and unanimously recommends that the Aurelian shareholders tender their common shares to the offer. The directors and senior officers of Aurelian have entered into lock-up agreements with Kinross and have agreed to tender all of their Aurelian common shares to the offer. § BMO Capital Markets and Dundee Securities Corporation, Aurelian’s financial advisors, have provided oral opinions to the Aurelian Board of Directors that the consideration offered is fair, from a financial point of view, to Aurelian’s shareholders. Compelling Combination The combination will add a major gold deposit to Kinross’ development portfolio, while providing Aurelian shareholders with a substantial premium on their shares and the additional opportunity to participate in Kinross’ outstanding prospects for near- and long-term growth. The transaction is expected to be accretive to Kinross on a net asset value basis. “Kinross is committed to responsible mining and has an excellent track record of working cooperatively with governments and communities wherever we operate. This particular combination creates value for both Aurelian and Kinross shareholders, and provides a strong partner for local employees and communities in Ecuador to develop this asset in a responsible manner, which will generate significant economic benefits for the country,” said Kinross President and CEO Tye W.
